DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Applicant’s cancellation of claims 6 and 14, as well as Remarks received May 4, 2022 regarding objected to claims 5, 10 and 15 are sufficient to overcome the drawing objections of the previous action. 
Response to Amendment
This office action is responsive to the amendment filed on May 4, 2022.  As directed by the amendment: claims 1, 5, 7-8, 11, 15, 17 and 20 have been amended, claims 6, 14 and 16 have been cancelled, and no claims have been added.  Thus, claims 1-5, 7-13, 15 and 17-20 are presently pending in this application.  Applicant’s amendments are sufficient to overcome the §112 rejections of the previous action. 
Response to Arguments
Applicant’s arguments, see Remarks, filed May 4, 2022, with respect to newly amended independent claims 1, 8 and 15 have been fully considered and are persuasive.  The rejection of newly amended independent claims 1, 8 and 15 and claims depending therefrom has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Bullock on May 17, 2022.
The application has been amended as follows: 

Claim 11, line 2 “…a plurality of fluid guides…” should be “…the plurality of fluid guides…”.
Allowable Subject Matter
Claims 1-5, 7-13, 15 and 17-20 are allowed.

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: the claims in this application are allowed because the prior art of record fails to disclose either singularly or in combination the claimed multichambered syringe. 
The closest prior art is Halseth, US 6,723,074 B1.
Regarding claims 1, 8 and 15, Halseth fails to teach among all the limitations or render obvious a multichambered syringe as claimed, which includes one end of the puncture device comprising a plurality of arcuate channel second ends, each arcuate channel second end forming an archway that connects one fluid guide to another fluid guide of the plurality of fluid guides, in combination with the total structure and function of the multichambered syringe as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783